Citation Nr: 1233610	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-42 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with spinal stenosis and coccxydynia prior to June 21, 2011. 

2.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with spinal stenosis and coccxydynia, effective June 21, 2011. 

3.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.  

4.  Entitlement to service connection and a rating for a left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to February 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

For reasons provided below, the Board added the issue of service connection and a rating for neurologic deficits of the left lower extremity based on a review of the evidence of record and for consideration of this disorder as a complication of the lumbar spine disability.  The Board recharacterized the issue of an increased rating for the lumbar spine in order to assign a staged rating. 

In a November 2009 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for a scheduled hearing in July 2012 with no good cause shown.  The request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (d) (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
 



FINDINGS OF FACT

1.  Prior to June 21, 2011, the Veteran's lumbar spine disorder was manifested by constant pain including radiating pain to the bilateral lower extremities.  Flexion of the lumbar spine was greater than 30 degrees with no reduction of function on repetition.  X-rays showed spondylolisthesis and spinal stenosis at several levels but no vertebrae fractures.  The Veteran was able to walk only a few yards and required the use of a cane or wheelchair in part caused by the spinal disorder.  The Veteran's spinal disorder prevented the performance of chores, exercise, and recreation and severely limited traveling and shopping without the use of a wheelchair.  

2.  Starting on June 21, 2011, the Veteran's range of lumbar spine motion was 30 degrees or less from a stooped, neutral standing position and the continued presence of the other symptoms and limitations.  The Veteran is unable to travel for long distances.  

3.  The Veteran's lumbar spine disease is associated with numbness, weakness, and loss of sensation in the sciatic nerve distribution of the lower extremities.  The numbness and loss of sensation results in instability and falls requiring the use of a cane or wheelchair for mobility.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to June 21, 2011 for lumbar spondylosis with spinal stenosis and coccxydynia have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5239 (2011). 

2.  The criteria for a rating of 40 percent, but not higher, effective June 21, 2011 for lumbar spondylosis with spinal stenosis and coccxydynia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5239 (2011). 

3.  The criteria for an increased rating of 20 percent, but not higher, for right lower extremity neuropathy have been met for the entire period of time covered by this appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011).  

4.  The criteria for service connection and a 20 percent rating, but not higher, for left lower extremity neuropathy have been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In July 2008, the RO provided a notice that met the requirements.  The notice advised the Veteran that lay or medical evidence was necessary to show that the lumbar spine disorder had become more severe including evidence from employers and witnesses on the effect on work and daily activities.  The notice explained the types of evidence that would be considered and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice also provided the detailed rating criteria for the spine and explained that a separate rating was available for associated neurologic deficits.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations during a portion of the period of time covered by this appeal.  The RO sought to obtain additional compensation and pension examinations at a Medical Center distant from the Veteran's residence.  The Veteran responded that because of his age, disability, and general health, he was unable to travel to the Medical Center.  He requested a compensation and pension examination at his servicing community based outpatient clinic.  Although there is no record that an examination was performed by a physician assigned to the compensation and pension service, the Board concludes for reasons provided below that examinations and outpatient records from the Veteran's primary care physician are adequate to establish the degree of disability of the spinal and associated neurologic disorders.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army paratrooper assigned to the 517th Parachute Infantry Regiment.  He credibly reported that he made 17 parachute jumps, many from low altitudes.  An honorable discharge certificate showed that he performed combat service in the European Theater from March 1945 to August 1945.  He was not wounded in action.  The Veteran contends that his lumbar spine and lower leg radiculopathy and neuropathy are more severe than is contemplated in the assigned ratings. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Spondylosis and spinal stenosis are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran reported to clinicians that he also experienced compression fractures of the spine, but fractures were not shown in the clinical examinations or imaging studies.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5238, 5239, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2011). 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply. 

The Veteran's right lower leg symptoms are currently rated under a diagnostic code for partial paralysis of the sciatic nerve affecting neurologic function below the knee.  A 10 percent rating is warranted for incomplete paralysis that is mild.  A 20 percent rating is warranted for moderate symptoms. 40 percent for moderately severe symptoms, and 60 percent for severe symptoms with muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2011).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In October 2005, the Board granted and the RO executed service connection for lumbar spondylosis with spinal stenosis and coccxydunia (hereafter lumbar spine disorder).  The RO assigned an initial 10 percent rating, and in February 2006 assigned an increased rating of 20 percent, effective in December 2005.  In September 2008, the RO additionally granted service connection and a 10 percent rating for right lower extremity radiculopathy, effective in July 2008.  

The RO received the Veterans' claim for an increased rating in July 2008.  

In June 2007, a VA physician noted the Veteran's reports of daily lumbar pain and stiffness when bending or walking with radiating pain and numbness of the left leg.  The Veteran used canes and a wheelchair for mobility and was unable to walk for more than a few yards with an abnormal gait.  The medical history in VA and private treatment records shows that the Veteran was morbidly obese but the records are silent for diagnoses or treatment of any other disorders associated with his limited mobility such as lower leg degenerative joint disease.  There were no reports by the Veteran of incontinence or erectile dysfunction.  On examination, range of motion of the lumbar spine was 61 degrees flexion, 4 degrees extension, 10 and 20 degrees right and left lateral flexion, and 15 and 44 degrees right and left rotation.  The combined range of motion was 154 degrees.  On four repetitions, flexion was reduced to 48 degrees.  The Veteran was not capable of lifting objects from the floor or tying his shoes.  There was normal muscle strength and reflexes, but there was reduced sensation in the lower left leg.  X-rays showed mild wedging of several levels of thoracic vertebrae, narrowing of the L4-5 disc space with spondylolisthesis and degenerative facet changes at L5-6.  There were no indications of old or current disc fractures.  The physician concluded that the disability prevented the performance of chores, exercise, and recreation and severely limited traveling and shopping.  The Veteran was 82 years of age and he retired in 1987.  There were no comments regarding limitations in employment.  

In August 2008, the Veteran underwent another VA examination.  A physician noted the same history and current symptoms with the addition of numbness in the right lower extremity and urinary incontinence.  The Veteran reported that he had experienced several falls because of instability.  The physician noted that obesity contributed to immobility.   The Veteran declined to participate in range of motion testing.  The physician noted only that range of motion was limited by a large abdomen.  The Veteran used a wheelchair and had to change positions frequently.  
On examination, muscle strength was normal, but there was reduced sensation in both the right and left lower extremities and reduced ankle and knee jerk.  Concurrent X-rays showed osteophyte formation at several thoracic and lumbar levels with no fractures.  The physician described the same level of impairment of activities.  

The claims file contains records of private and VA primary care from 2001 to 2011.  
The records show symptoms of urinary frequency since 2001 and later urinary incontinence with treatment for benign prostate hypertrophy.  The Veteran underwent a transurethral resection of the prostate (TURP).  A VA physician in January 2011 noted that urinary incontinence and the need for use of absorbent garments was a result of the TURP.  In addition to prescriptions for various anti-inflammatory medications, in May 2007 a primary care physician prescribed limited use of oxycodone.  Physicians advised weight loss to reduce the stress on the lumbar spine.  

In May 2011, the VA primary care physician noted the Veteran's reports of falls when stepping with his left leg.  He did not feel pain but rather a feeling of lack of support.  The physician noted a major problem with urinary incontinence, post TURP, for which the Veteran was seeing an urologist. The physician was unsure of whether there was a contribution from the spinal disease. 

In June 2011, on the same day as an examination appointment at the medical center, a VA primary care physician in the outpatient clinic noted that the Veteran presented a form from his attorney, requesting an examination to support his claim for an increased rating for lumbar spine and neurological deficits.  Although the physician noted his understanding that disability examinations must be performed by compensation and pension service examiners and that his examination would not fill the requirement, the Board concludes that the physician is competent to provide relevant and credible clinical observations of the Veteran's spinal symptoms and degree of impairment even if he is not familiar with rating criteria.  There is no legal exclusion of his evidence from consideration.   The Veteran reported that he was unable to travel to the VA medical center because he exacerbated his back pain for three weeks on his last visit.  

The physician noted the Veteran's report of continued back pain that limited mobility with radiating pain to the right leg sufficient to give the sensation of weakness and fear of falls.  The physician noted that the extent of his examination was compromised by the Veteran's age and obesity.  The Veteran's standing position was hunched over at 10 to 15 degrees flexion.  The Veteran was able to extend from that position toward upright 10 to 15 degrees and from the neutral position forward to 10 to 20 degrees.  All motion was with pain.  The physician was unable to measure reflexes to determine if any loss was due to age or the spinal disease and did not measure additional loss of function on repetition.  The physician noted that urinary incontinence was a common result of a TURP so that it was "problematic" to relate it to the spinal disease.  The physician concluded that the level of discomfort and immobility precluded employment.  

In correspondence in November 2011, the Veteran's representative contended that the 2008 examiner's comment regarding restriction of range of motion by the Veteran's large abdomen was not explained and was without merit.  The representative also contended that a rating for radiculopathy under Diagnostic Code 8520 should be described as moderately severe to severe because of the Veteran's immobility and use of a wheelchair. 

The Board concludes that a rating in excess of 20 percent for the lumbar spine disability prior to June 2011 is not warranted but that a rating of 40 percent, but not higher, is warranted effective June 21, 2011.  

The Board concludes that the Veteran is both competent and credible to describe his back pain, radiating pain, and leg numbness and sensation of weakness and lack of support.  He is also competent and credible in describing his limitations in mobility.  These symptoms are observable by a lay person, were reported consistently, and were accepted without challenge by all examiners and clinicians.  The Veteran's difficulty walking, use of a cane or wheelchair, and falls have been evaluated by clinicians only as a result of his spinal disease and not the result of other disorders such as cardiovascular or pulmonary disease or diseases of other muscles and joints.

The credible medical evidence obtained during the period of time covered by this appeal has shown a declining trend in spinal range of motion.  The clinical evidence is also clear that the Veteran's weight and the distribution of excess weight contribute to the severity of the pain and aggravation of the spinal deficits.  Prior to June 2011, flexion of the spine was between 48 and 61 degrees with no additional loss of function due to pain or fatigue.  The clinical records showed that the Veteran experienced radiating pain to both legs.  However, the rating criteria contemplate radiating pain as it originates from the affected diseased vertebrae to a functioning lower extremity nerve system.  

The Board concludes that a rating of 40 percent, but not higher, is warranted effective on June 21, 2012, the date of the outpatient clinic examination.  On this occasion, the physician noted that the Veteran's range of motion of the spine was limited to less than the earlier measurement of 48 degrees.  Even though the physician's description of motion was less precise than might have been expected on a compensation and pension examination, range of forward flexion from the Veteran's stooped, neutral position was less than 30 degrees.  Even the full range of motion from 10-15 degrees above the neutral stooped position to 20 degrees flexion is reasonably close to a total 30 degree range.  Given the circumstances of the examination and the Veteran's inability to travel extended distances, the Board resolves all doubt in favor of the Veteran and grants an increased rating of 40 percent, effective June 21, 2011.  A higher rating is not warranted because there is no ankylosis of the spine or evidence of qualifying incapacitating episodes.  The Board will further address contributions to the Veteran's overall immobility below. 

Regarding associated neurologic deficits, the Board concludes that symptoms of numbness, weakness, and loss of sensation have been noted in both legs throughout the period of time covered by this appeal, albeit not always in both legs on the same examination.  It is reasonable that once observed by clinicians, these features of incomplete paralysis were unlikely to improve.  Therefore, again resolving all doubt in favor of the Veteran, the Board concludes that the loss of sensation and weakness causing falls, very limited walking distances, and the need for a wheelchair outside the home warrants a 20 percent rating each for the right and left leg for moderate symptoms effective for the entire period of time covered by this appeal.  Although predominantly sensory, the loss of feeling imposed some functional limitations.  A higher rating for moderately severe symptoms is not warranted because the deficits were clinically a loss of sensation and most recently as reduced reflexes but not productive of more severe loss of function such as foot drop or loss of control of the feet or knees.  This is consistent with the rating criteria's limitation for loss of sensation to at most a moderate characterization.  The Board considered whether the application of other diagnostic codes associated with loss of sensation and numbness of other lower extremity nerve systems would be more appropriate.  None of the clinical records precisely indicate the affected nerve system.  All relevant diagnostic codes provide similar ratings for the subjective characteristics.  

The weight of credible and probative evidence is that the Veteran's urinary incontinence is a residual of treatment for a non-service-connected prostate disorder and not a neurological deficit caused by spinal disease.  Although some physicians noted a possible spinal contribution, their conclusions were conditional, and the clearly expressed opinions related the incontinence to residuals of a TURP.  The Veteran was seeking treatment from an urologist to improve the symptoms.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The rating criteria for the spine and neurologic deficits of the lower extremities contemplate the Veteran's limitations of spinal motion, pain including radiating pain, and loss of sensation in the legs.  Higher ratings are available for spinal ankylosis and for more severe loss of nerve system function.  The Board concludes that the rating criteria adequately address the Veteran's symptoms and limitations.  Veteran has not presented any evidence that his spinal disease results in a unique disability that is not addressed by the rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board considered whether a total rating based on individual unemployability (TDIU) was warranted at any time during the period of this appeal.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Even considering the increased ratings granted in this decision, the Veteran does not meet the statutory criteria for a TDIU.  Moreover, the earliest opinion by a clinician that the Veteran was not capable of employment because of his spinal and lower leg disabilities was provided by the primary care physician in June 2011 and then only in the context of the Veteran's immobility and use of a wheelchair.  The Board also considered the Veteran's need to shift positions frequently and difficulty riding long distances in an automobile.  The Board may not consider the Veteran's age.  Prior to his retirement in 1987, the Veteran reportedly had a successful career as a businessman and stated in a May 2004 RO hearing that he was a supervisor and not a manual laborer.  Standing alone, the need for wheelchair mobility in today's work environment does not preclude all forms of substantially gainful employment in view of the available workplace accommodations mandated by statute.  The Veteran was granted a total schedular rating for an unrelated disability effective in July 2011.  

In consideration of all the credible and probative evidence and resolving all doubt in favor of the Veteran when appropriate, the Board grants an increased rating of 40 percent for the lumbar spine disability, effective June 21, 2011.  The Board grants an increased rating of 20 percent for neuropathy of the right lower extremity and service connection and a rating of 20 percent for neuropathy of the left lower extremity, both as neurologic deficits associated with the lumbar spine disorder, effective the entire period of time covered by this appeal.  
  

ORDER

A rating in excess of 20 percent for lumbar spondylosis with spinal stenosis and coccxydynia prior to June 21, 2011 is denied. 

A rating of 40 percent, but not higher, for lumbar spondylosis with spinal stenosis and coccxydynia, effective June 21, 2011 is granted, subject to the legal criteria governing the payment of monetary benefits.

A rating of 20 percent, but not higher, for right lower extremity neuropathy is granted, subject to the legal criteria governing the payment of monetary benefits.

Service connection and a rating of 20 percent for left lower extremity neuropathy are granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


